IN THE
                               TENTH COURT OF APPEALS

                                       No. 10-22-00374-CV

KEVIN KING AND SCOTT MCAFEE,
                                                                        Appellants
    v.

ELAWAN DILEO SOLAR, LLC; ELAWAN ENERGY, SL; BOSQUE
COUNTY, TEXAS; BOSQUE COUNTY COMMISSIONERS COURT,
MARVIN WICKMAN, TERRY TOWNLEY, LARRY PHILLIP, AND
RODNEY LAIRDON IN THEIR OFFICIAL CAPACITIES; CLIFTON
INDEPENDENT SCHOOL DISTRICT BOARD OF TRUSTEES, ALEX
MONTES, DR. SKYLAR BIZZELL, JULIE NEW, COURTNEY
MAYFIELD, MATT DOMEL, JOSH RITZMANN, AND DR. JAN
ZUEHLKE IN THEIR OFFICIAL CAPACITIES; TEXAS
COMPTROLLER OF PUBLIC ACCOUNTS; AND GLENN HEGAR,
                                       Appellees



                                From the 220th District Court
                                   Bosque County, Texas
                                  Trial Court No. CV22-221


                                MEMORANDUM OPINION


         Appellants Kevin King and Scott McAfee moved to dismiss their appeal. 1 In the

motion, appellants assert they no longer wish to pursue their appeal.


1
 Appellants actually move to withdraw their notice of appeal. The Rules of Appellate Procedure have
been amended to label what the appellants want to do as a dismissal of the appeal. See TEX. R. APP. P. 42.1.
        The Court takes no position on and expressly does not affirm appellants’

reservation of the right to appeal certain orders in an appeal from a final judgment in the

underlying case.

        The Court dismisses the appeal. See TEX. R. APP. P. 42.1(a).

        There being no agreement as to costs, costs are taxed against appellants Kevin

King and Scott McAfee. Id. (d).


                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Motion granted
Appeal dismissed
Opinion delivered and filed December 21, 2022
[CV06]




King v. Elawan Dileo Solar, LLC, et al.                                              Page 2